Citation Nr: 0707109	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  02-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right leg and knee, claimed as secondary to 
service-connected right foot disability.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of fracture of the second 
metatarsal of the right foot with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1942 to March 
1946.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a March 2002 decision by the 
RO which reopened and denied the claim of service connection 
for degenerative arthritis of the right leg and knee, and 
denied an increased rating for the right foot disability.  In 
December 2003, a hearing was held at the RO before the 
undersigned member of the Board.  The Board remanded the 
appeal for additional development in July 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A right leg and knee disability, including degenerative 
arthritis, was not present in service or until many years 
thereafter, and there is no competent evidence that any 
current right leg and knee disability is causally or 
etiologically related to, or aggravated by a service-
connected disability.  

3.  The veteran's right foot disability is manifested by 
complaints of pain, tenderness, limitation of motion, 
arthritis, and moderate hammertoes; additional functional 
loss of use due to pain or during flare-ups have not been 
demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right leg and knee disability 
due to disease or injury which was incurred in or aggravated 
by service, and it is not proximately due to or the result of 
the service-connected right foot disability.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of fracture of the second metatarsal of the 
right foot with arthritis are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, including Diagnostic Code 5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in February 2002, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided appropriate VCAA notice and 
informed the veteran of the evidence that was needed to 
reopen the claim of service connection for a right leg and 
knee disability; of what evidence was required to 
substantiate his claims on the merits, including an increased 
rating for the right foot disability, and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to provide VA with any evidence pertaining 
to his claims, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all available VA medical records identified by him have been 
obtained and associated with the claims file.  The Board 
notes that the veteran was requested to provide the complete 
name and address of a private physician that he testified had 
treated him for right leg problems in the early 1950's, but 
failed to respond to the request or provide any additional 
information.  Thus, VA was not able to assist the veteran in 
obtaining any of the claimed records.  The veteran was 
examined by VA on two occasions during the pendency of the 
appeal and testified at a personal hearing before the 
undersigned member of the Board at the RO in December 2003.  
As there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file, the Board is 
satisfied that the duty to assist has been complied with and 
that no further development is required.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for a 
right leg and knee disability and an increased rating, any 
questions as to the appropriate disability ratings and/or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2006).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Right Leg & Knee Disability

The veteran does not contend nor do the service medical 
records show any complaints, treatment, abnormalities, or 
diagnosis referable to any right leg or right knee problems 
in service.  Rather the veteran believes that his current 
right knee and leg problems, including arthritis are due to 
his service-connected right foot disability.  The service 
medical records showed that the veteran sustained a simple 
fracture of the 2nd metatarsal of the right foot when a small 
generator fell on his foot in October 1944.  The right foot 
was put in a cast for a couple of weeks and there were no 
further complaints or abnormalities noted during service.  

The veteran made no mention of any right leg or knee problems 
when examined by VA in April 1948, May 1950, or March 1999, 
and no pertinent abnormalities were noted on any of the 
examinations.  In fact, when examined by VA in March 1999, 
the veteran reported that after the cast was removed in 
service, he was returned to duty and except for occasion pain 
in the right foot, he has not had any significant problems or 
any physical limitations since the injury.  VA outpatient 
records from 1995 to 1999, showed no complaints, treatment, 
or abnormalities referable to any right leg or right knee 
problems.  

When seen by VA on an outpatient basis in May 2000, the 
veteran reported that his right knee had been bothering him 
for the past year.  The report indicated that x-ray studies 
in February 1999 showed arthritis in both knees.  The veteran 
was fitted with a knee brace for support in May 2000.  When 
seen in July 2000, the veteran reported that his right knee 
was "100 percent better with medication and exercise."  
There was no evidence of inflammation, effusion, tenderness, 
or instability and strength was normal in both lower 
extremities.  The examiner commented that a knee brace was no 
longer needed.  

On VA examination in December 2000, the veteran made no 
mention of any right leg or right knee problems, and no 
pertinent abnormalities were noted at that time.  

The evidentiary record includes a statement from a VA 
physician, dated in February 2002, which indicated that the 
veteran had hammer toe deformity, degenerative joint disease 
of the right knee, and a calcaneal planter spur on the right 
foot.  The physician opined that there was a relationship 
between the veteran's current conditions and the injury 
incurred to his right foot in service.  

A VA outpatient note in February 2003, included the 
assessment of mild degenerative arthrosis of the right knee 
which the examiner believed was "another injury from his 
right foot."  

VA outpatient notes beginning in August 2003 note complaints 
of right calf pain which various examiners have opined was 
suggestive of claudication of the right femoral artery.  (See 
November 2003 VA outpatient note).  

At the direction of the Board remand in July 2004, the 
veteran was examined by VA in February 2006, for the specific 
purpose of determining the nature and, if feasible, etiology 
of his right leg and knee complaints.  The examiner indicated 
that the claims file and a copy of the remand was reviewed 
and included a detailed description of the veteran's medical 
history.  The examiner noted that the clinical and diagnostic 
findings were essentially the same for both knees, and opined 
that the veteran's right knee disability was not caused by, 
related to, or aggravated by the service-connected right foot 
disability.  He opined that it was more likely that the 
veteran's current right leg and knee disabilities were age 
related, and not manifested until more than 20 years after 
discharge from service.  

In an addendum report in September 2006, the examiner stated 
that the veteran's right knee arthritis and varus of the 
right leg were neither caused or aggravated by the service-
connected right foot disability.  He noted that the veteran's 
left knee arthritis and left leg varus were essentially the 
same when compared to the right side.  Furthermore, the 
veteran reported that he did not have any right knee or leg 
problems until more than 40 years after service.  The 
examiner concluded that the veteran's right knee arthritis 
and right leg varus were not caused or aggravated by the 
service-connected right foot disability.  

The evidence in support of a finding that the veteran's right 
leg and knee disability are related to his service-connected 
right foot disability is, at best, speculative.  The two 
favorable opinions did not include any discussion or analysis 
of the facts nor did they provide any basis for their 
conclusions.  The Court has held that a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999); (See 
also, Miler v. West. 11 Vet. App. 345, 348 (1998), (a bare 
conclusion, even when reached by a health care professional, 
is not probative without a factual predicate in the record.); 
Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is 
inadequate when it is unsupported by clinical evidence.)).  

In contrast, a VA examiner, after review of the claims file 
and examination of the veteran, noted that there was no 
diagnostic or clinical evidence of any right knee or leg 
problems in service or until more than 40 years after 
discharge from service.  Furthermore, he noted that the 
veteran's current symptoms were not only bilateral in nature 
but were disabling to the same degree.  He concluded that 
there was no relationship between the veteran's current right 
leg and knee disabilities and his service-connected right 
foot disability, and opined that the current right knee and 
leg disabilities were most likely age related.  The Board 
finds the VA opinion most persuasive, as it was based on a 
thorough review of the claims record, including the favorable 
opinions, and included a discussion and analysis of all 
relevant facts.  The Board concludes that definitive 
statement by the VA physician that there is no relationship 
is more probative than the unsubstantiated and conclusory 
opinions of the two VA physicians.  

While the veteran believes that his current right leg and 
knee disabilities are related to his right foot disability, 
he has not presented any probative medical evidence to 
support that assertion.  The veteran, as a layman, is not 
competent to provide an opinion regarding medical causation 
or the etiological relationship between any current right leg 
and knee disability and his service-connected right foot 
disability.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the Board finds that service connection for a 
right leg and knee disability, to include as secondary to the 
service-connected right foot disability, is not warranted.  

Increased Rating - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Historically, the evidentiary record shows that the veteran 
was initially granted service connection and assigned a 10 
percent evaluation for residuals of a right foot injury by 
the RO in August 1946, based on evidence in the service 
medical records which showed an injury to the right foot in 
service in October 1944.  The veteran showed no residual 
disability or limitation of motion in the right foot on two 
subsequent VA examinations in April 1948 and May 1950 and, by 
rating action in August 1950, the 10 percent evaluation was 
reduced to noncompensable.  In March 1999, the RO granted an 
increased rating to 10 percent for the right foot disability, 
effective from 12, 1998, the date of receipt of a claim for 
increase.  The veteran perfected an appeal to the rating 
assigned, but subsequently withdrew his appeal in January 
2001.  

The veteran was examined by VA on two occasions during the 
pendency of this appeal and was seen by VA on an outpatient 
basis on several occasions.  When examined by VA in February 
2002, the veteran reported difficulty walking or sitting for 
any significant period of time due to right foot pain.  
Tibial talar range of motion was from 30 degrees of plantar 
flexion to 45 degrees of dorsiflexion.  He had two hammertoes 
(2nd and 3rd) and a mild to moderate bunion deformity.  There 
was erythema over the small toe, first metatarsal head, and 
2nd and 3rd proximal interphalangeal joints (PIP) of the toes, 
and mild bunion deformity and callus over the 2nd and 3rd toes.  
The veteran complained of pain mostly in the mid foot over 
the second metatarsal base.  Sensation was intact, and 
dorsalis pedis and posterior tibia pulses were palpable.  The 
impression included mid foot arthritis, claw toes and bunion 
forming.  

When examined by VA in February 2006, the veteran reported 
that his foot hurt all the time and was a 5 on a scale of 1 
to 10, increasing to a 10 with prolonged walking or standing.  
The veteran reported that his walking was limited, but could 
not state a distance or time; he said that he was able to do 
yard work.  On examination, there was moderate hammertoes of 
the 2nd, 3rd, and 4th toes, deformity of the large toenail, 
minimal pes cavus, and no pes planus or ankle pronation.  
There was no abnormal varus or valgus of the heel or abnormal 
Achilles alignment.  Capillary circulation of the toes was 
normal.  The veteran wore orthotics in both shoes.  There was 
tenderness to palpation about the dorsal mid-foot and a 
slight bony prominence in that area, but no swelling.  
Extension of the metacarpal phalangeal (MTP) joint of the 
large toe was normal with flexion decreased 15 degrees.  
Interphalangeal flexion of the large toe was decreased 20 
degrees for both active and passive motion.  There was 
essentially no active flexion/extension of the remaining 
toes.  The examiner indicated that there was no evidence of 
pain on motion.  The impression included mild degenerative 
joint disease of the right foot, hammertoes 2, 3, 4, and 5, 
large deformity of the nail of the hallux, and minimal pes 
cavus.  

The VA outpatient notes showed treatment for various 
maladies, including right foot pain on numerous occasions 
from 1995 to the present.  However, the clinical findings on 
those reports were not material different from the two VA 
examinations described above and, for the sake of brevity, 
will not be repeated.  

In order to receive a schedular evaluation greater than the 
20 percent currently assigned for the right foot, the 
disability picture would need to approximate a finding of 
severe foot injury (DC 5284); severe malunion or nonunion of 
the tarsal or metatarsal bones (DC 5283); pronounced 
manifestations of flatfoot involving marked pronation and 
inward displacement with severe spasm of the tendo-Achillis, 
not improved with orthopedic shoes or appliances (DC 5276); 
or marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, and marked varus deformity 
(DC 5278).  

In this case, the predominant symptomatology shown on repeat 
examination appears to be pain and tenderness of the right 
foot.  However, the medical examinations do not show any 
evidence of marked contraction of plantar fascia with dropped 
forefoot or marked varus deformity (DC 5278); marked 
pronation or spasm of the tendo-Achillis (DC 5276); malunion 
or nonunion of the tarsal or metatarsal bones (DC 5283); or 
evidence of severe foot injury (DC 5284).  Thus, a schedular 
evaluation in excess of the 20 percent rating currently 
assigned is not warranted.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  

It is acknowledged that the veteran has subjective complaints 
of pain affecting his ability to engage in certain 
activities, particularly requiring prolonged walking.  In 
this case, however, while he complained of pain associated 
with his right foot, "a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Here, there were no objective observations of pain or more 
than moderately severe functional loss of the right foot on 
either of the two VA examinations beyond that contemplated by 
the 20 percent evaluation currently assigned.  The VA 
examiner in February 2006, opined that the veteran had 
moderately severe functional impairment, but no weakness or 
fatigability.  He noted that while the veteran appeared to 
have mild incoordination (i.e., a limp), he was not able to 
determine if this was due to his right knee or right foot 
disability.  Even assuming that the incoordination was do 
solely to the right foot disability; overall, the evidence 
does not suggest a level of impairment commensurate with 
severe disability.  Therefore, the Board finds that an 
increased evaluation based on additional functional loss due 
to the factors set forth above are not demonstrated.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  As 
there is no objective evidence of any functional loss of use 
due to pain, on repetitive use, or on flare-ups, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating.  


ORDER

Service connection for degenerative arthritis of the right 
leg and knee, including secondary to the service-connected 
right foot disability, is denied.  

An increased rating for residuals of fracture of the second 
metatarsal of the right foot with arthritis, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


